 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2
   GREG ADDINGTON
 3 Assistant United States Attorney
   Nevada Bar No. 6875
 4 TROY FLAKE
   Deputy Civil Chief
 5 Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
   400 South Virginia Street, Suite 900
 6 Reno, Nevada 89501
   (775) 784-5438
 7 Greg.Addington@usdoj.gov
   Attorneys for the Federal Defendants
 8

 9
10
                             UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12

13
   DANIEL MOSSO RAMIREZ and
14 CHRISTOPHER NJINGU,                               Case No. 2:20-cv-609-JAD-VCF
15
                   Petitioners-Plaintiffs,
16         v.                                   STIPULATION
                                                REGARDING PETITION FOR
17 ROBERT CULLEY, Director of the Salt          HABEAS RELIEF AND MOTION
   Lake City Office of the U.S. Immigration and FOR TEMPORARY RESTRAINING
18 Customs Enforcement, et al.,                 ORDER (## 1, 2)
19                                                             ORDER
                  Respondents-Defendants.
20

21

22

23         Petitioners Ramirez and Njingu filed their petition (#1) seeking habeas relief and

24 their motion (#2) for temporary restraining order on March 31, 2020. The federal

25 defendants were served with the petition on April 2, 2020. Additionally, the Court issued

26 an order (#6) directing the respondents to file a response to the petition and the motion for

27 temporary restraining order within 3 days of the Court’s order. Accordingly, the

28 respondents must respond by Monday, April 6, 2020. Based on the circumstances
 1   described below, the parties stipulate and agree that the deadline for response shall be

 2   extended to Tuesday, April 7, 2020.

 3          According to the petition, each petitioner is currently in immigration detention at

 4   the Henderson Detention Center in Henderson, Nevada. They each seek relief in the form

 5   of “their immediate relief from detention” based on the national health emergency related

 6   to the COVID-19 pandemic.

 7          1. Petitioner Njingu was released on parole from ICE detention on April 2, 2020.

 8          2. Petitioner Ramirez is scheduled to appear before an Immigration Judge on

 9   Monday, April 6, 2020 for a hearing on his Motion to Terminate and, depending on what

10   transpires at the hearing, he may be released from custody.

11   //

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                                    2
 1   Accordingly, counsel for the Petitioners and all respondents hereby stipulate and agree that

 2   respondents’ answer and response be due on Tuesday April 7, 2020.

 3
      NICHOLAS A. TRUTANICH
 4    United States Atto\rney
 5    /s/ Greg Addington                         /s/ Nicole C. Levy
      GREG ADDINGTON                             NICOLE C. LEVY
 6    TROY FLAKE                                 American Civil Liberties Union of Nevada
      Assistant United States Attorneys          For Petitioners
 7    For Federal Respondents
 8

 9
      /s/ Brian Reeve
10    BRIAN REEVE
      City of Henderson, Nevada
11    For City of Henderson Respondents
12

13

14
                                                              IT IS SO ORDERED:
15                   IT IS SO ORDERED.
16

17                                              UNITED STATES DISTRICT JUDGE
                                                UNITED  STATES MAGISTRATE JUDGE
                                                 ______________________________
18                                               UNITED STATES DISTRICT JUDGE
                                                DATED:
                                                 Dated: April 3, 2020.
19

20

21

22

23

24

25

26

27

28

                                                   3
